TOWHSEND, District Judge.
Defendant demurred to the original bill because it failed to allege a written assignment of patent to complainant, and that it had not been patented or described in any printed publication prior to the invention. Complainant thereupon moved for leave to file an amended bill. Defendant claims that, if complainant is given leave to amend, his demurrer to the original bill should be sustained as on a final hearing. He cites no precedent or authority for this course, but claims that the amended hill is virtually a new MU. I do not find any material difference between the original and amended bills, except that in the latter the omissions above stated have been inserted. The motion is granted upon condition that complainant pay to defendant the probable disbursements to which it has been subjected by reason of the amendment, say $10, and with leave to defendant to file a pleading io the same on the next rule day. As I understand it not to be the practice in granting such a motion to pass upon the demurrer, I decline to make any order thereon, and deny defendant’s motion for $20 costs for attorney’s docket fee as on final decree.